Citation Nr: 1445769	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected spondylolisthesis, L4 and spondylosis.

2.  Entitlement to a total disability rating based on unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to April 1984 and from January 1991 to April 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The evidence of record indicates that the Veteran's service-connected spondylolisthesis, L4 and spondylosis has affected his ability to maintain substantially gainful employment.  Specifically, the Veteran asserted in an April 2014 statement he has missed work and he has been demoted due to his physical limitations and pain.  He indicated that he cannot work much longer.  A private medical opinion dated in April 2012 provides that the Veteran's physical impairments to include his service-connected low back disability and psychological impairment limit his ability to engage in any substantial gainful activity.  
The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). ).  In light of the foregoing, the issue of entitlement to a TDIU is reasonably raised by the record and the Board will assume jurisdiction of this issue as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran submitted a statement in April 2014 noting that the evidence used in the decision process was two and a half years old and his back disability has gotten worse since that time.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Veteran should be provided with another VA examination to determine the current severity of his spondylolisthesis, L4 and spondylosis.

As indicated in the Introduction, the Board has assumed jurisdiction over the reasonably-raised TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Veteran should be provided with a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  To ensure that the record is completely developed when the aforementioned new VA examination is performed and opinion is rendered, a few preliminary remand actions are necessary.  The Veteran must be informed of how to substantiate entitlement to a TDIU in compliance with the duty to notify.  In compliance with the duty to assist in substantiating his entitlement to a TDIU, the Veteran shall be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) as well as to submit or identify and authorize the release of any pertinent evidence.  Third, updated VA treatment records shall be obtained.  This is because, in addition to fulfilling the duty to assist, all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU and request the Veteran to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow him a reasonable opportunity to respond. 

2. Obtain and associate with the claims file any outstanding VA treatment records from August 2007 to the present.  If the Veteran indicates that he has received private treatment for his service-connected disabilities, then attempt to obtain these records after securing the appropriate consent from the Veteran.

3. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of his service-connected spondylolisthesis, L4 and spondylosis.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  Based on the examination and review of the record, the examiner should address the following: 

(a) Provide findings as to the range of motion of the thoracolumbar spine and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b) Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c) The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

(d) Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's spondylolisthesis, L4 and spondylosis.

4. Schedule the Veteran for a VA examination or examinations to determine if the Veteran's service-connected disabilities result in him being unable to obtain or maintain substantially gainful employment.  The claims file must be made available for review and the report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities.  

Based on the examinations and review of the claims file, the appropriate medical expert must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities (physical as well as psychological) consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  An explanation should be provided as to why he or she believes the Veteran is or is not employable.

5. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



